Citation Nr: 1748685	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraines.  

2.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to July 1998 and from July 2000 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2017, the Veteran testified at a videoconference before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

Associated with the claims file are two private examinations (a neurological evaluation dated in August 2016 and a psychiatric evaluation dated in September 2016) submitted without a waiver of AOJ consideration.  Of note, the private psychologist noted in the clinical evaluation that the Veteran adamantly denied suicidal or homicidal ideations but the clinician then indicated on a VA Disability Benefits Questionnaire (DBQ) that the Veteran is a persistent danger to hurting himself and others.  On remand, this discrepancy should be addressed.  

Additionally, the Veteran testified that his service-connected disabilities have worsened since the last examinations in June 2011, more than six years ago.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In order to properly adjudicate the claims, VA psychiatric and neurologic examinations should be obtained to determine the current nature and severity of the service-connected migraines and acquired psychiatric disorder.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current level of severity of his service-connected migraines.  All relevant information in the claims file should be made available to the examiner to review.  The examiner is asked to review the pertinent information, including the Veteran's lay assertions, and undertake any necessary studies.  Then, based on the results of the examination, the examiner is asked to provide a current assessment of the Veteran's migraines, including the duration, frequency, and severity of prostrating attacks, and the functional impact of this condition on his daily life and employment.  The examiner should review the relevant VA examination reports dated in October 2010 and June 2011 and the private neurologic evaluation dated in August 2016 and should address whether the Veteran's neurologic symptomatology has increased in severity during the period since the inception of the claim in February 2010, and if so, how.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current nature and severity of his service-connected acquired psychiatric disorder.  A complete rationale should be provided for any opinion expressed.  The examiner should discuss the psychiatric symptomatology exhibited by the Veteran and should assess how the psychiatric symptomatology functionally limits his occupational and social functioning.  The examiner should review the relevant VA examination reports dated in November 2010 and June 2011 and the private psychiatric evaluation dated in September 2016 and should address whether the Veteran's psychiatric symptomatology has increased in severity during the period since the inception of the claim in February 2010, and if so, how.  The examiner should specifically address the private psychologist's assessment that the Veteran is a persistent danger to hurting himself or others as this appears to have been denied by the Veteran at the same clinical evaluation in 2016.

3.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




